Citation Nr: 0311831	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder and, if so, entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  (Since those decisions, the 
appellant has relocated to an area served by the RO in 
Atlanta, Georgia.)  In those determinations, the RO denied 
the claim of entitlement to service connection for a 
psychiatric disorder.  The appellant disagreed and this 
appeal ensued.  

The Board reviewed the case in July 2001.  At that time, a 
portion of the claims file had been lost, so the Board's 
review of the record was limited to documents in the 
available claims file from about 1992.  The available records 
showed that the RO had previously denied the claim by an 
April 1994 rating decision.  That decision became final when 
the appellant did not appeal it, and so the Board 
recharacterized the issue as one to reopen the previously 
denied claim.  In its July 2001 remand, the Board ordered 
additional development in an attempt to reconstruct the 
record.  

Subsequently, the RO located the missing portion of the 
claims file, which indicates that the Board previously denied 
a claim of service connection for a nervous disorder in April 
1977.  The Board's analysis in this case must first consider 
whether new and material evidence has been submitted since 
April 1977.  If so, then the claim may be reopened for 
consideration of the merits of entitlement to service 
connection for a psychiatric disorder.  

In April 2001, a videoconference hearing was held before a 
Veterans Law Judge (VLJ), who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002), and who should participate in the decision.  A 
transcript of the hearing is of record.  By an April 2003 
letter, the Board informed the appellant that the VLJ who 
held the hearing was no longer employed with the Board and 
that he was entitled to another hearing before another VLJ, 
or to a decision by another VLJ based on the evidence of 
record.  The appellant responded later that month, stating he 
did not want an additional hearing and wanted the Board to 
proceed with its decisionmaking based on the evidence of 
record.  


FINDINGS OF FACT

1.  The Board denied service connection for a nervous 
disorder in an April 1977 rating decision.  

2.  The evidence received since April 1977 concerning the 
claim of entitlement to service connection for a psychiatric 
disorder is new and material.  


CONCLUSIONS OF LAW

1.  The April 1977 Board decision that denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7104(a) and (b) (West 2002); 38 C.F.R. § 3.160(d) (2002).  

2.  New and material evidence have been received, and the 
claim for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. 
§ 5100.  The Court therefore concluded that a person 
attempting to reopen a previously and finally denied claim is 
a claimant under the VCAA.  Quartuccio, 16 Vet. App. at 187.  
Thus, 38 U.S.C.A. § 5103(a), as amended by the VCAA, applies 
to those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
Id.  The provisions of 38 U.S.C.A. § 5103(a) state that upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA must notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA.  

The Board finds that VA has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the appellant's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the appellant, given the favorable nature of 
the Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required. 

II.  Reopening the Claim

By an April 1977 decision, the Board denied the appellant's 
claim of service connection for a nervous disorder.  
Decisions of the Board are final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 7104(a) and (b), 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen having been 
received prior to August 29, 2001, the following regulation 
defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the April 1977 
Board decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence before VA when the Board rendered the April 1977 
decision showed that the appellant had a diagnosed 
personality disorder during service, but no psychiatric 
diagnosis.  VA records in July and August 1976 revealed 
dissocial behavior and episodic excessive drinking.  The 
Board concluded in its April 1977 decision that, as 
personality disorders were not disabilities for which service 
connection could be granted, the appellant did not have a 
current psychiatric disorder.  In the absence of a current 
disability, the Board denied the service-connection claim.  

After April 1977, the record shows receipt of volumes of VA 
and private medical records.  These documents, predominantly 
from 1977 to 2002, consistently showed diagnoses of 
schizophrenia and of alcohol and drug abuse.  In addition, 
records from the Delaware State Hospital in February 1972 
showed treatment for psychosis associated with drug 
dependence and a prior hospitalization in November 1971 per 
an order of a family court.  Further treatment records 
beginning in January 1976 at Delaware State Hospital revealed 
diagnoses of depressive neurosis.  As these records showed a 
current psychiatric disorder, as opposed to a personality 
disorder, they are both new and material to the claim.  As 
such, the claim of entitlement to service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


ORDER

The application to reopen claim of entitlement to service 
connection for a psychiatric disorder is granted.  


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A claimant who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, including psychosis, that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2002).  

As noted above, the appellant was diagnosed with a 
personality disorder in service.  His separation examination 
in May 1974 revealed a normal psychiatric clinical evaluation 
and no complaints of a psychiatric nature.  Private clinical 
records beginning in January 1976 noted depressive neurosis 
and VA hospital records in July and August 1976 revealed 
dissocial behavior and episodic excessive drinking.  Since 
1977, the record includes more than 20 volumes of medical 
records from various VA medical facilities dated from the 
1970s to the 2000s concerning psychiatric treatment.  These 
records identify paranoid schizophrenia and alcohol/drug 
abuse as the appellant's psychiatric problems, thereby 
satisfying the initial element of a service-connection claim.  

The record also includes records from the Delaware State 
Hospital in February 1972 showing treatment for psychosis.  
He was agitated, confused, and bewildered.  In July 1972 he 
entered service, where medical records showed more than nine 
episodes of nonjudicial punishment for shirking duty, an 
apathetic attitude, and not getting along with others in his 
command.  He received treatment for drug abuse and, in an 
April 1974 psychiatric consultation, was diagnosed with a 
personality disorder.  The examiner reported that the 
appellant had passive-aggressive features, immature judgment, 
and no indication of an underlying neurosis or psychosis.  

The appellant argues that his current psychiatric disorder, 
schizophrenia, is etiologically related to the in-service 
symptomatology that supported the service examiner's 
diagnosis of a personality disorder.  In support of that 
allegation, a VA physician wrote in a March 2003 statement 
that the appellant had a history of schizophrenia and alcohol 
dependence in full remission.  He examined records of the 
appellant's service showing the personality-disorder 
diagnosis, and reported that, by definition, a personality 
disorder was an enduring pattern of thinking, feeling, and 
behaving that was relatively stable over time.  As there was 
no evidence of a current personality disorder, the physician 
opined that the behavior prior to the diagnosis of psychotic 
disorder was most likely the prodromal anger outbursts seen 
in many patients with psychotic disorder.  

The VA physician who rendered this opinion, though, did not 
have access to the entire claims file, and specifically to 
the pre-service February 1972 report from the Delaware State 
Hospital that revealed treatment for drug-induced psychosis.  
The enlistment examination in May 1972 found no psychiatric 
disorder, though the Delaware State Hospital records appear 
to constitute clear and unmistakable evidence to rebut the 
presumption of soundness.  This evidentiary picture thus 
raises two important questions: (1) Is the current 
psychiatric disorder, schizophrenia, related to the pre-
service psychosis?  If so, (2) did that psychotic disorder 
undergo a permanent increase in severity during service that 
was not a natural progress of the disease?  

As the evidence of record does not answer these questions, 
the case is REMANDED for the following development:

1.  Arrange for the claims file and all 
associated medical records to be reviewed 
by a board-certified psychiatrist.  
Ensure that the claims folder and a copy 
of this remand are provided to the 
psychiatrist.  Ask the psychiatrist to 
review the service medical records that 
noted a personality disorder, the service 
personnel records showing the appellant's 
activities during service, the pre-
service hospital records showing a 
diagnosis of drug-induced psychosis, the 
post-service January 1976 records from 
the Delaware State Hospital showing 
depressive neurosis, and the post-service 
psychiatric treatment for schizophrenia 
and alcohol/drug abuse.  Ask the 
psychiatrist to opine whether the current 
psychiatric disorder, schizophrenia, is 
related to the pre-service psychosis?  If 
so, ask the psychiatrist, did the 
psychosis undergo a permanent increase in 
severity during service that was not a 
natural progress of the disease?  The 
rationale for the opinion should be 
provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

